Citation Nr: 1018482	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide/chemical exposure.

2.  Entitlement to service connection for vertigo, to include 
as due to service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to March 
1949 and from May 1951 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) and Board remand.  The Veteran 
presented testimony at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2009.  A 
transcript of this hearing is associated with the Veteran's 
claims file.

In March 2010, the Veteran submitted a statement indicating 
that he wished to continue his appeal with a waiver of his 
right to have the RO readjudicate his claim with the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In February 2009, the Board remanded the Veteran's claims to 
the RO for additional development.  In addition to other 
directives, the RO was instructed to obtain VA medical 
examinations and opinions in connection with each of the 
Veteran's claims.  

With regard to the Veteran's claim for entitlement to service 
connection for a skin disorder, the February 2009 remand 
instructed the RO to obtain a VA examination to determine the 
etiology of the Veteran's current chronic skin disorder.  
Although the Veteran underwent a VA skin examination in 
October 2009 and an addendum opinion was provided in December 
2009, a review of the provided opinion reflects that it is 
inadequate upon which to base an appellate decision.  As 
stated in the February 2009 remand, the Veteran contends that 
his current skin disorder is related to active duty service.  
In particular, he alleges that he was exposed to Agent Orange 
and other chemicals while working as an aircraft maintenance 
technician in Europe, noting that he was required to clean 
and maintain planes which came from Vietnam and were sprayed 
with Agent Orange.  He admits that he did not serve in the 
Republic of Vietnam.  The Veteran's service treatment 
records, however, reveal diagnoses of various skin disorders, 
including chronic dermatitis, neurodermatitis, lichen simplex 
chronicus, cellulitis, and tinea pedis.  His post-service 
treatment records reflect diagnoses of chronic rash, tinea 
pedis, dermatitis, actinic keratosis, keratic growths, and 
reoccurring blisters.  The record also shows that the first 
complaint of a skin disorder after service discharge was 
provided in October 1973, and that the Veteran complained of 
intermittent skin problems since that time.

In the December 2009 addendum, the VA examiner based the 
opinion that the Veteran's current skin disorder was not 
directly related to service on a finding that dermatitis was 
not shown during active duty service.  However, as noted 
above, the service treatment records include diagnoses of 
chronic dermatitis and neurodermatitis.  In addition, the VA 
examiner found "no continuity of complaints," but the 
Veteran's post-service treatment records show that he first 
complained of skin problems in October 1973, only five years 
after service discharge, and that he has had similar 
complaints on and off since that time.  Thus, although the 
examiner stated that the Veteran's claims file was reviewed, 
it does not appear that the examiner accurately assessed and 
summarized the pertinent factual information of record.  For 
these reasons, the October 2009 VA examination and December 
2009 VA addendum with opinion are considered to be inadequate 
upon which to base an appellate decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one).  Accordingly, the 
Veteran must be provided a VA examination to determine 
whether any of his chronic skin disorders are related to 
active duty service, to include as due to exposure to 
herbicide/chemical exposure.

With regard to the Veteran's claim for entitlement to service 
connection for vertigo, to include as secondary to his 
service-connected bilateral hearing loss, the February 2009 
remand instructed the RO to obtain a VA examination to 
determine the etiology of the Veteran's vertigo.  
Specifically, the February 2009 remand noted that there were 
inconsistent medical opinions of record pertaining to the 
etiology of the Veteran's vertigo and sought a new opinion, 
prepared by a neurologist, to address the competing medical 
opinions and offer an opinion as to whether the Veteran's 
vertigo was related to service.  The Veteran's claims file 
reflects that a February 2004 magnetic resonance imaging scan 
(MRI) of the brain revealed numerous parietal microinfarcts.  
A November 2006 private medical report signed by S.G.Y., 
M.D., and S.R.I., M.D., however, noted that the Veteran had 
progressively worsening disequilibrium (dizziness, vertigo) 
for which no cause was evident upon neurology examination and 
MRI findings in September 2006.  They found that it was 
reasonable to conclude that, because the auditory nerves and 
vestibular nerves run together from the inner ear to the 
brain, that the Veteran's disequilibrium was a probable 
consequence of the same service-connected trauma that caused 
his earlier hearing loss.  A November 2006 VA treatment 
record reported that it was "as likely as not" that the 
Veteran's vertigo was related to his service-connected 
hearing loss without identifying the rationale for the 
opinion.  A May 2007 VA ear disease examination, however, 
found that the Veteran's vertigo was most likely caused by or 
the result of cerebrovascular disease which was proven by 
MRI.  It was noted that this was not likely peripheral 
vertigo and suggested that an etiology opinion should be 
addressed by a neurologist.  At his hearing in January 2009, 
the Veteran denied a history of cerebrovascular disease.  

In compliance with the Board's February 2009 remand, the RO 
provided the Veteran a VA neurological examination in 
November 2009.  Unfortunately, review of the November 2009 
examination report shows that it is inadequate upon which to 
base an appellate decision.  The examiner failed to address 
the competing medical opinions of record, as directed by the 
remand.  While the examiner provided the opinion that the 
Veteran's vertigo was "not connected to his military 
service" and that it was "related to the multiple infarcts 
that are seen on the MRI," no explanation or rationale for 
these opinions was provided.  For these reasons, the November 
2009 VA examination and opinion are inadequate upon which to 
base an appellate decision, and a new examination which 
addresses the etiology of the Veteran's vertigo with adequate 
consideration and discussion of the competing medical 
opinions of record is required.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, as the RO did not ensure that the VA 
examinations provided were in compliance with the Board's 
February 2009 remand, a remand is again required for full 
compliance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must provide the Veteran with a 
VA examination by an appropriate medical 
specialist to determine the etiology of 
the Veteran's current skin disorder.  The 
claims file and a copy of this remand must 
be provided to, and reviewed by, the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the entire claims file, including the 
service treatment records which show 
various diagnoses of skin disorders and 
the post-service treatment records which 
show diagnoses of and treatment for 
chronic skin disorders beginning in 1973, 
the examiner must state whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
any chronic, whether or not presently 
active, skin disorders are related to 
active duty service, to include as a 
result of herbicide/chemical exposure.  
The examiner must provide a complete 
rationale for all opinions provided.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she must so state, and provide the 
reasons why an opinion would require 
speculation.  

2.  The RO must provide the Veteran with a 
VA examination performed by a neurologist 
to determine the etiology of his current 
vertigo.  The VA examiner should provide a 
brief statement as to his or her expertise 
in neurology in the examination report.  
The claims file and a copy of this remand 
must be provided to, and reviewed by, the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the entire claims file, including the 
conflicting medical opinions provided in 
November 2006 by Drs. S.G.Y. and S.R.I., 
in November 2006 by the VA physician, and 
in May 2007 by the VA examiner, the 
examiner must state whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's vertigo is related to his active 
duty service, to include his service-
connected bilateral hearing loss.  The 
examiner must review and discuss the 
findings of the above-noted competing 
medical opinions and reconcile his or her 
opinion regarding the etiology of the 
Veteran's vertigo with those opinions.  
The examiner must provide a complete 
rational for all opinions provided.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she must so state, and provide the 
reasons why an opinion would require 
speculation.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any of the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
reports to ensure that they are in 
complete compliance with the directives of 
this remand.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claims 
must be readjudicated.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



